May 9, 2017 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Money Market Reserves (the Trust) File No. 2-52698 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplement dated April 10, 2017, filed pursuant to Rule 497(e), for the Vanguard Prime Money Market Fund, series of the above mentioned Trust. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-2153. Sincerely, Jaliya S. Faulkner Associate Counsel The Vanguard Group, Inc. cc: Asen Parachkevov, Esq. U.S. Securities & Exchange Commission
